Title: William C. C. Claiborne to Thomas Jefferson, 17 May 1809
From: Claiborne, William C. C.
To: Jefferson, Thomas


          Dear Sir, New-Orleans May 17h 1809.
          At the request of Colo: Liblong late an Officer in the Spanish service, and one of the most respectable and Antient Inhabitants of this City, I have the honor to enclose for your acceptance, a Tragedy in manuscript, of which the Colonel is himself the Author.—I do not know, that this production as relates to the stile & manner, possesses any peculiar merit; But when we bear in mind, that the tragical Scene which which it is designed to perpetuate, was really exibited, (and of which several aged citizens can testify) I trust, the perusal will be found interesting.—
          Assured, that altho’ retired to the calm walks of private Life, the Interest of your beloved Country, will remain the dearest object of your heart, I take pleasure in informing you; that this Territory continues to prosper, and that the attachment of the People (particularly of the Natives of Louisiana) to the Government is becoming every Day the more sincere.—I fear however, that the misfortunes of Spain & her Colonies will give to this Territory an encrease of population, which may retard the growth of the true American Principles;—Of the French banished from Cuba, sixty have reached this City;—near 600 are supposed to have arrived at the Belize, and from 12 to 1500 more from St Yago, are daily expected. The French Consul (Mr Deforge) has also advised me, that in addition to those coming from St Yago,  many families residing in & near the Havannah including several thousand Souls propose to take refuge in this Territory, and will probably arrive in the course of three or four weeks.—These unfortunate People, are for the most part destitute of pecuniary Resources, and for the means of present support must depend upon the Bounty of this Society.—It is reported to day, that the few french families who resided at Pensacola have been obliged to remove, and that such the French or their descendants who are attached to the Army of Spain in the Florida’s, will probably find it safe to retire from the service. In these evil Days—When the Revolutionary Spirit has approached so near, and a War of such Bitterness is raging, the issue of which must affect more or less, the whole civilized World, I greatly rejoice, that the Government should have made seasonable provision for the protection of this remote and exposed Section of the Union.—The Ordering on this Station so strong a Detachment of Troops & of Gun Boats were indeed wise measures of precaution.
          Receive I pray you my best wishes—and believe me to be Dear Sir, Your grateful fellow Citizen and faithful friend William C. C. Claiborne
        